Citation Nr: 0306348	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  98-14 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder, assigned a 30 percent evaluation from July 
25, 1996, and 50 percent from August 27, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Phoenix, Arizona.  Upon initial review of the record, the 
Board found that additional development was warranted to 
obtain current outpatient treatment records.  The records 
were requested and subsequently received and associated with 
the file.

Historically, the veteran was granted service connection for 
post-traumatic stress disorder (PTSD) by rating decision 
dated in December 1997.  His PTSD disability was initially 
evaluated as 30 percent disabling from the date of the claim.  
By decision in October 2001, a Decision Review Officer (DRO) 
increased the evaluation to 50 percent effective August 27, 
1998.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issue on appeal has been rephrased to reflect 
that the veteran is appealing the initial evaluations for 
PTSD.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The old schedular criteria for evaluating post-traumatic 
stress disorder are more favorable to the veteran in this 
case.

4.  The veteran's PTSD is manifested by symptoms of panic 
attacks, startle response, hypervigilance, flashbacks, 
intrusive thoughts, nightmares, mood disturbance 
(depression), panic attacks, irritability decreased attention 
span, poor concentration, and occasional suicidal ideation 
from July 25, 1996, to October 5, 2000, resulting in 
considerable industrial impairment and considerable 
impairment in his ability to establish or maintain effective 
or favorable relationships with people; the veteran did not 
have delusions, hallucinations, or homicidal thoughts during 
this period.  

5.  The veteran's PTSD is manifested by symptoms of panic 
attacks, startle response, hypervigilance, flashbacks, 
intrusive thoughts, nightmares, depression, panic attacks, 
irritability, decreased attention span, poor concentration, 
and full clinical syndrome, including shortness of breath, 
tachycardia, depersonalization, and derealization from 
October 6, 2000, resulting in severe industrial impairment 
and severe impairment in his ability to establish or maintain 
effective or favorable relationships with people; the veteran 
does not show totally incapacitating psychoneurotic symptoms 
that have resulted in profound retreat from mature behavior 
or demonstrable inability to obtain or retain employment


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation of 50 
percent for PTSD from July 25, 1996, to October 5, 2000, have 
been met.  38 U.S.C.A. § 1155, 38 C.F.R. §§ 4.1-4.3, 4.6, 
4.7, 4.132, Diagnostic Code 9411 (effective prior to November 
7, 1996).

2.  The schedular criteria for an initial evaluation of 70 
percent for PTSD from October 6, 2000, have been met.  
38 U.S.C.A. § 1155, 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background


The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a 
claimant seeking VA benefits.  VA issued regulations to 
implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations state that 
the provisions merely implement the VCAA and do not provide 
any additional rights.  66 Fed. Reg. at 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of 
the December 1997 rating decision, the April 1998 Statement 
of the Case (SOC), and the October 2001 Supplemental SOC, 
the RO provided the veteran with the applicable law and 
regulations and gave notice as to the evidence generally 
needed to substantiate his claim.  The veteran was afforded 
thorough VA examinations.  RO letters to the veteran, dated 
in August 1996 and  September 2000 advise him of what the 
responsibilities of the VA and the veteran were in 
developing the record.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has not indicated, and 
review of the record does not suggest, the existence of any 
outstanding Federal government record or any other records 
that could substantiate his claim.  

Accordingly, with respect to the duty to assist, the Board 
finds that the evidence of record, which includes VA and 
private medical records, is sufficient to dispose of the 
issue on appeal.  Since the RO has also provided all 
required notice and assistance to the veteran, the Board 
finds that there is no prejudice in proceeding with the 
claim at this time.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim, 
it is allowed.  Id.  

When a question arises as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating will be 
assigned. 38 C.F.R. §§ 4.3, 4.7 (2002).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2002).  

The Board notes that effective November 7, 1996, during the 
pendency of this claim, the Schedule was amended with regard 
to rating post-traumatic stress syndrome, Diagnostic Code 
9411, 38 C.F.R. § 4.132.  Because the veteran's claim was 
filed before the regulatory change occurred, he is entitled 
to application of the version most favorable to him.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  In the 
instant case, the RO provided the veteran notice of the 
revised regulations in its December 1997 rating decision.  
Thus, the Board finds that it may proceed with a decision on 
the merits of the veteran's claim, with consideration of both 
the pre-1996 and revised regulations, without prejudice to 
the veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-394 
(1993).

The revised criteria applicable to the appellant's case is 
38 C.F.R. § 4.130, Diagnostic Code 9411 (Post-traumatic 
stress syndrome), and it is rated under the General Rating 
Formula for Mental Disorders as follows:

A 100 percent evaluation is provided where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

A 50 percent evaluation is provided where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is provided where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

Under the old criteria, 38 C.F.R. § 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996), a 100 percent 
evaluation is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
process associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurological 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.   A 30 percent evaluation under the old criteria 
may be assigned if there is a definite impairment in 
establishing or maintaining relationships and for symptoms 
producing definite industrial impairment.  

A "Memo of Understanding" from the veteran's employer to 
the veteran dated in February 1992 indicates that his 
supervisor had concerns over the veteran's handling of a 
certain probationer.  The memo outlines four main points 
relating to how a probation officer is supposed to interact 
with a probationer.

VA outpatient records show that the veteran began individual 
psychotherapy in early July 1996 indicating to the therapist 
that he felt he was ready to process his Vietnam experiences.   
His affect was restricted and sad, congruent with his stated 
mood (depressed).  There was no evidence of a thought 
disorder and he denied homicidal ideations.  He acknowledged 
suicidal ideation over the years, but described this as less 
strong currently.  He complained of hypervigilance, intrusive 
thoughts, nightmares, and mood disturbance.  At that time, 
the veteran was working full-time as an adult State Probation 
Officer.

The veteran underwent a VA compensation and pension (C&P) 
psychiatric evaluation in October 1996.  He described 
symptoms of flashbacks, nightmares, panic attacks, 
depression, and irritability.  He reported having a very bad 
temper.  He indicated that the flashbacks occurred when he 
heard a helicopter or went to a Chinese restaurant, and the 
most serious flashbacks occurred during live ammo training in 
the reserves.  He disclosed that he used to carry a gun with 
him at all times, but gave that up secondary to suicidal 
ideation.  He described nightmares that caused him to wake up 
trembling and fearful, and sometimes caused full-blown panic 
attacks.  He stated that he was not afraid of dying but he 
was afraid of getting a heart attack; he also reported 
symptoms of shortness of breath, choking sensations, and 
hyperventilation with numbness and tingling with 
palpitations.  His complaints also included decreased 
concentration, increased anxiety with leg shaking, sleep 
disturbance, being jittery around noise, and sleep 
disturbance.

The mental status examination disclosed no abnormal positions 
or movements.  The veteran was appropriately dressed with an 
appropriate demeanor and correct descriptions of his 
symptoms.  Thought processes were logical and content was 
free of psychosis.  The veteran denied actual suicidality and 
homicidality.  Cognition was intact.  The veteran reported 
that he had problems with alcohol in the past, but stopped 
using it three years ago.  During the interview he remained 
composed except for a couple of occasions when he became 
tearful.  The pertinent assessment was PTSD with a GAF of 
approximately 60.  The examining physician concluded that the 
veteran had been enduring a lot of psychological stress, 
which had worsened his ability to function properly in the 
preceding six months.  He stated that the GAF "does not 
justify the amount of suffering that the patient presents 
during the interview.

VA outpatient records indicate that the veteran was seen in 
June 1997.  His chief complaints were anxiety, difficulty 
sleeping, depressed mood, and problems at work.  He disclosed 
that he had a decreased appetite and had not eaten food for 
three days.  He reported that he had been seen in the PTSD 
Clinic over a year ago, but he stopped coming to the clinic 
when his counselor left.  He indicated that he had to sleep 
with the light on due to Vietnam nightmares and waking up in 
cold sweats as a result.  He also had startle response, 
hypervigilance, and flashbacks.  The veteran was prescribed 
medication for inability to sleep.  On another occasion the 
veteran reported having insomnia and difficulty sleeping 
after a disturbance in his back yard.  Mental status 
examination indicated no irregularities.

C. B. H., a private provider, indicates that the veteran 
presented for two appointments in June 1997.  At that time he 
discussed his difficulties at his job and disciplinary 
actions.  He indicated symptoms of depression, anxiety, low 
energy, low interest, and tearfulness.  Mental status 
examination showed that affect was appropriate and mood was 
anxious.  The veteran was pleasant, cooperative, and 
hypervigilant.  Cognition was ruminative with obsessions.  
Speech was unremarkable.  No suicidal or homicidal ideation 
was indicated.  The veteran's current GAF was 60.

By letter dated in July 1997, the veteran indicated an 
increase in anger bouts and that his job was in jeopardy.  He 
also described feelings of worthlessness, decreased attention 
span, and poor concentration.  He disclosed that he found it 
difficult not to sleep without a weapon nearby due to a high 
anxiety level.  He also indicated that suicidal ideations 
were present and social isolation.

A letter from the veteran's employer to the veteran, dated 
July 1997 provides the veteran with notice of suspension 
without pay and notice of special observation period.  The 
letter indicates that these actions were being taken in 
response to misconduct, consisting of improperly providing 
confidential information and entering into personal and 
business transactions with probationers and their families.   
The suspension was for five days and the observation period 
was for six months duration.

The veteran's wife provided a written statement dated in 
August 1997, in which, she described physical and emotional 
abuse by the veteran, alcohol abuse, and the veteran's 
difficulty with his employment.  She disclosed the veteran's 
threats of suicide and her fear that he would some day carry 
out his threat.

VA outpatient records indicate the veteran complained of job 
stress in September 1997.  The mental status examination 
revealed that he was alert and oriented times three.  He had 
no suicidal or homicidal ideation, delusions, or 
hallucinations.  The veteran indicated in his December 1997 
Notice of Disagreement that he was facing disciplinary 
suspension because of "the nature of my emotional 
behavior."  He also reported that he had faced numerous 
suspensions and termination of employments because of his 
anger.

VA outpatient records show that the veteran presented in May 
1998 with complaints of increased panic and anxiety episodes.  
He reported job stress and probations.  He was moody, angry, 
and paranoid.  The mental status examination indicated that 
the veteran was alert and oriented times three.  He had no 
suicidal or homicidal ideation.  He had no delusions or 
hallucinations.

A letter from the parents of a probationer, dated in June 
1998, complains about the veteran's shortcomings and lack of 
professionalism as a Probation Officer.  The letter is 
addressed to the Presiding Judge in the Superior Courts 
Tucson, Arizona, and highlights the veteran's "extremely 
rude" behavior and other difficulties when interacting with 
him.  

The veteran underwent a C&P psychiatric examination in August 
1998.  The examiner reviewed the claims file.  The veteran 
appeared neat and tidy and presented a "classic picture of 
depression."  He stated that he was socially isolated and 
the depression made it more extreme.  He indicated that he 
drank seven to eight beers every night and up to 18 beers on 
a Saturday night or Sunday night.  He reported that he gave 
his gun to a family member because he had suicidal ideation 
in the past that frightened him.  He disclosed that he had 
difficulty dealing with people and wished to be left alone.  
He stated that he became very angry and verbally abusive when 
confronted by people.  He reported that his co-workers live 
in fear of him.  The veteran reported that he experienced 
nightmares four to five times a week.  

The mental status examination indicated that the veteran is 
deeply depressed.  He was oriented to person, place, and 
time.  There was no indication of cognitive impairment.  
Rapport with him could be established.  Affect was 
restricted.  The veteran denied any auditory hallucinations.  
He voiced no delusional systems.  There was no indication of 
any underlying psychotic thought process and all verbal 
responses were appropriate.  The examiner's diagnostic 
impression indicated that the veteran had been verbally 
abusive to a client and was currently on increased probation.  
The veteran firmly believed that he was about to lose his 
job.  The examining physician concluded that the veteran's 
GAF was 55 one year ago and 50 at the time of the 
examination.

VA outpatient records indicate that the veteran continued to 
complain of intrusive thoughts and nightmares when he was 
seen in March 1999.  The mental status examination indicated 
no suicidal or homicidal ideation and no delusions or 
hallucinations.  He was alert and oriented times three. 

The veteran underwent a VA C&P psychiatric evaluation in 
September 2000.  The examining physician reviewed the claims 
file.  He discussed with the veteran the fact that he had 
previously examined him in August 1998 and the veteran 
indicated that he had no objection to him again performing 
the examination.  The veteran informed the examiner that his 
PTSD symptoms had remained about the same; if anything, his 
angry outbursts might have increased.  He expressed fear that 
the next angry outburst could result in the loss of his job 
as a probation officer.  He indicated that he had been 
suspended on three different occasions because of angry 
outbursts.  The veteran reported that he still drinks, but to 
a lesser extent and he sleeps better since moving to the 
country.  He still has nightmares and symptoms of depression.  
He has problems with his sex life and he has difficulty 
falling asleep.  His energy level and concentration are down; 
he has no friends and gets no pleasure from anything in life.

The mental status examination showed that the veteran was 
oriented to person, place, and time.  His memory appeared to 
be good and there was no indication of cognitive impairment.  
His affect was slightly restricted and his mood was "ever so 
slightly depressed."  Rapport was easily established.  He 
voiced no psychotic symptoms and his speech did not indicate 
any underlying psychotic thought process.  The examiner 
diagnosed GAF as 55 about one year ago and 55 currently.  He 
stated that the GAF indicated moderate difficulty in social 
occupational functioning, e.g., conflicts with peers and co-
workers.  

In October 2000, the veteran presented to reestablish his 
care with the PTSD Clinic.  He reported that PTSD causes 
anger problems with his temper.  He reported experiencing 
panic attacks with "full clinical syndrome," including 
shortness of breath, tachycardia, depersonalization, and 
derealization.  He indicated that he has insomnia and sleeps 
four to five hours a night.  He stated that he continues to 
have nightmares and flashbacks.  After building his home in a 
gated community, the frequency of nightmares subsided, but 
still occurred weekly.  He reported that he wakes up with 
night sweats two to three times a week.  His symptoms are 
very triggered by helicopters.  The mental status examination 
revealed the veteran was clean, well groomed, and neatly 
dressed.  The veteran was cooperative, but appeared nervous.  
Eye contact was good.  His speech was clear and intelligible 
with normal pace, tone, and rhythm.  His mood was anxious, 
depressed and slightly agitated and his affect was mood 
congruent and blunted with constricted range.  The veteran 
had passive suicidal ideation without plan or intent to act.  
He had no homicidal ideation.  His thought processes were 
linear and goal directed.  There were peripheral visual and 
auditory hallucinations present intermittently.  He was alert 
and oriented times four; special senses were intact by 
general observation.   Insight was fair.  His judgment was 
somewhat impaired by panic episodes and flashbacks at times.  
Global assessment of functioning was 41.

VA outpatient records show that the veteran telephoned the 
Mental Health Clinic in August 2001, seeking urgent services.  
He reported that he had stopped working due to his PTSD 
symptoms of anger and inability to function with his 
supervisor at the court.  He disclosed that he was not taking 
medication and trying to handle his symptoms on his own.  He 
requested a medical excuse for work and wanted to be seen in 
the clinic as soon as possible.  The veteran was not in acute 
distress and he denied suicidal and homicidal ideation.  The 
psychiatrist indicated that the veteran had not been seen by 
him since October 2000.  The assessment was PTSD with recent 
work cessation, seeking urgent services.  The veteran was 
seen in the clinic the same day.  He disclosed that he had 
stopped taking his medication around October 2000 and tried 
transcendental meditation, prayer, and exercise to manage his 
symptoms.  PTSD symptoms included having nightmares with cold 
sweats two to three times per week, dissociation when angry, 
hypervigilance, and triggering by smells, sounds, noises, and 
helicopters.  He indicated that he dissociates when angry.  
Mental status examination indicated that the veteran was 
casually dressed.  He was cooperative and had good eye 
contact.  His mood was depressed and his affect was flat.  
Speech was within normal limits and thoughts were linear and 
goal oriented.  He had no hallucinations, psychosis, suicidal 
ideations, or homicidal ideations.  The assessment was that 
the veteran needed medication.  

Twenty days later, in September 2001, the veteran's doctor 
wrote a note to his employer, indicating that he was totally 
disabled on a temporary basis.  He stated that the veteran 
was receiving active treatment and has now improved and is 
released to return to work.  The veteran indicated that he 
was sleeping better and felt refreshed.  He had no changes in 
his appetite.  He had increased energy and interest.  His 
memory and concentration was better and his mood was "real 
well."  He denied feelings of hopelessness and helplessness.  
He indicated that he still had feelings of worthlessness and 
guilt, but it was less intense.  He denied suicidal ideation.  
The veteran reported that he was affected by the recent 
terrorism on the U.S.A. and was using avoidance to manage his 
PTSD.  He reported that his nightmares were less and a 
significant change was that he went back to sleep after 
waking up from a nightmare.  

The veteran telephoned the VA Clinic in January 2002 with 
complaints of increased problems with memory and 
forgetfulness.  The assessment was to rule out adverse 
reaction to chlorpheniramine.  The veteran called about eight 
days later in February.  He had continuing complaints of 
decreasing concentration and memory.  He reported that he was 
having problems at work, e.g., forgetting his calendar, 
missing court and interviews.  He indicated that his 
supervisor talked to him.  He also reported that his angry 
outbursts were not well controlled, occurring three to four 
times per week.  The note indicated that the veteran might be 
taking his medication incorrectly.  A follow-up call reflects 
that the directed medication changes had helped somewhat, but 
anger management classes were recommended.  

By letter dated in February 2002, the veteran stated that he 
has reduced his work schedule to "reduce further 
complications from work."  He indicated that he had been on 
six weeks of stress leave because of disciplinary problems.  
He asserted that his symptoms of panic attacks, anxiety, 
anger, depression, increased alcohol consumption, sleep 
disturbance, hypervigilance, poor concentration, and insomnia 
all continue. 

The veteran telephoned the clinic in June 2002 to request 
medication, something like "valium."  He indicated that his 
mother had passed away five days earlier and he had to go to 
the funeral that evening.  

The veteran was seen in the clinic in early July 2002.  He 
reported that he had been off from work about six weeks 
because he did not want to be around people.  He disclosed 
that had not been taking his medications because of 
concentration and memory problems.  He indicated that he had 
taken off work to spend more time with his mother who had 
cancer and was not sure when he would return to work.  He 
reported that he was depressed and rated his depression as a 
10 of 10.  He stated that he had been fighting with his wife 
a lot and would "probably be divorcing her."  He complained 
of continued panic attacks with full clinical syndrome, 
including shortness of breath, tachycardia, 
depersonalization, and derealization.  He reported that he 
was not sleeping much, but spent a lot of time in bed "to 
escape."  He had continued complaints of nightmares and 
flashbacks with night sweats two to three times a week.

Mental status examination indicated that the veteran was 
clean, well groomed, and dressed neatly.  He was cooperative 
with good eye contact.  He had 2/4+ psychomotor slowing.  He 
appeared depressed.  His mood was congruent; his affect was 
blunted with constricted range.  He denied suicidal intent or 
plan to act; he expressed a desire "to be with his mother."  
He denied any homicidal intent.  His thoughts were coherent, 
linear and goal oriented.  Peripheral visual and auditory 
hallucinations were present intermittently.  He was alert and 
oriented in all four spheres.  Special senses were intact by 
general observation.  His judgment was somewhat impaired by 
panic episodes and flashbacks at times.  GAF was 40.  The 
assessment was chronic PTSD in exacerbation off medication-
currently not assessed a danger to self or others.

The veteran telephoned the clinic in late July to report that 
he was having difficulty at work and that a "director" was 
"harassing" him.  He also reported that he was grieving his 
mother's death.  He felt that he could not work at that time 
and requested a letter for his employer.  His regular doctor 
was away, but the nurse provided a note.

The veteran was seen by a general medical provider in August 
2002.  He reported that he was depressed and had not worked 
for the past two weeks and was running out of sick time.  He 
indicated that he wanted to work and needed to work to pay 
his mortgage, but had not looked for another job that is less 
stressful.  The pertinent assessment was that panic 
attacks/PTSD/depression-has not noted improvement in mood or 
panic attacks with current medications regime.  The veteran 
followed up with his psychiatrist in late August, out of work 
four weeks at that time.  He reported that he quit work on or 
about July 26th.  Several factors were noted to affect his 
chronic PTSD:  exposure to combat/war trauma, low stress 
tolerance, primary support group dysfunction, social 
isolation, and occupational problems.  His GAF was 44.  
Amongst the plan/recommendations for treatment was a letter 
for return to work.


II.  Analysis

As noted earlier, the Schedule was amended with regard to 
rating post-traumatic stress disorder.  Diagnostic Code 9411, 
38 C.F.R. § 4.130.  Because the veteran's claim was filed 
before the regulatory change occurred, the Board must 
undertake a three-part analysis: 1) Determine whether the 
intervening change is more favorable to the veteran, which 
may require application of each version of the regulations to 
the facts of the case; 2) If the amendment is more favorable, 
application of that provision to rate the disability for the 
periods from and after the effective date of the regulatory 
change; 3) Application of the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  The Board has carefully considered 
all evidence of record in light of the applicable regulations 
and in the Board's view, the old criteria, effective prior to 
November 7, 1996, are more favorable to the veteran.  See 
Karnas, supra.  

The old criteria are more favorable to the veteran because 
they do not require that his disability manifest itself in 
very specific symptoms, as outlined and required by the new 
criteria.  It is also at least arguable that the old criteria 
for the 70 and 100 percent ratings are less stringent than 
the new criteria for those ratings.  For example, in the new 
criteria for a 70 percent evaluation, the veteran does show 
occupational and social impairment, with deficiencies in most 
areas, but he does not show most of the symptoms to which the 
deficiencies are supposed to be attributable.  Symptoms, such 
as, suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; spatial disorientation; and neglect 
of personal appearance or hygiene are not shown.  Whereas, to 
warrant a 70 percent evaluation under the old criteria, the 
veteran is not required to show particular symptoms or 
inability, the evidence need only show severe impairment in 
his abilities and psychoneurotic symptoms of such severity 
that he becomes severely impaired in his ability to obtain or 
retain employment

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board finds that the evidence 
supports the conclusion that there is actual variance in the 
severity of the veteran's service-connected PTSD during the 
appeal period that would sustain a higher rating for a 
portion of that time frame.  

Review of the record demonstrates a progression in the 
severity and impact of PTSD symptoms, prominently reflected 
in the veteran's GAF scores.  In October 1996 and June 1997, 
his GAF score was 60.  The score decreased to 50 in August 
1998.  His current GAF score in September 2000 and the 
estimated score for one year earlier were 55.  The score 
dropped significantly in October 2000 to 41.  In July 2002, 
the GAF score was 40 and in August 2002, the score was 44.  

The Diagnostic Criteria for DSM-IV indicates that a GAF score 
of 51 to 60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks or 
moderate difficulty in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
scores in this range, from October 1996 to September 2000, 
were consistent with the results of contemporaneous mental 
status examinations and reported subjective symptoms.  During 
this period, the veteran had no delusions, hallucinations, or 
homicidal ideation and he reported suicidal ideation on only 
one occasion (October 1996).  Other than ruminative thoughts 
with obsession in June 1997, there were no disturbances of 
cognition noted.  The veteran was having difficulty at his 
job, but he continued to go and accomplish his duties with 
considerable problems noted.  Accordingly, the veteran meets 
the old criteria for a 50 percent evaluation from July 25, 
1996 to October 5, 2000.  The veteran is not entitled to a 70 
percent evaluation during this period because only 
considerable impairment to his occupational ability and his 
social abilities were shown. 

The first significant change in the veteran's GAF score 
happened in October 2000.  At that time, he scored a 41 and 
his GAF score has not risen above 44 since then.  A score of 
41 to 50 reflects serious symptoms OR serious impairment in 
social, occupational or school functioning, e.g., no friends, 
unable to keep a job.  During the period beginning on October 
6, 2000, to the present, results of the mental status 
examination also differed from previous results.  In this 
regard, the veteran began having peripheral visual and 
auditory hallucinations.  Passive suicidal ideation was also 
noted.  Most importantly, his physician found the veteran to 
have "full clinical syndrome," which included shortness of 
breath, tachycardia, depersonalization, and derealization.  
This was noted again in July 2002.  These added symptoms 
coupled with the veteran's GAF scores indicate that he is 
severely impaired occupationally and socially from October 6, 
2000.  

The Board does not find that a 100 percent evaluation is 
warranted at any time.  In this regard, the Board notes that 
the letter excusing the veteran from work in September 2001 
indicated that his total disability was temporary and the 
absence was for about five days.  The veteran received a 
second note in July 2002, but this letter was not from his 
treating physician.  When his doctor returned and the veteran 
followed up in August 2002, his doctor wrote a letter for him 
to return to work.  There is no indication that he was 
medically unable to do so.  The record also fails to show 
psychoneurotic symptoms that resulted in profound retreat 
from mature behavior.  Accordingly, the veteran does not 
warrant a 100 percent evaluation at any time during the 
appeal period.  The Board finds that the veteran meets the 
criteria for a 70 percent evaluation from October 6, 2000.   
In reaching this determination the Board has considered the 
benefit of the doubt doctrine, but finds that the evidence is 
overwhelmingly against an increase above what has been 
granted.  The benefit of the doubt doctrine does not assist 
the appellant in such circumstances.  38 U.S.C.A. § 5107(b) 
(2002).


ORDER

An initial evaluation for post-traumatic stress disorder to 
50 percent is granted from July 25, 1996, to October 5, 2000, 
subject to the law and regulations governing the payment of 
monetary benefits.

An initial evaluation for post-traumatic stress disorder to 
70 percent is granted from October 6, 2000, subject to the 
law and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

